Exhibit 10.2


STOCK OPTION AGREEMENT


LORETO RESOURCES CORPORATION
THIS AGREEMENT is entered into as of the 21st day of July, 2008 (the “Date of
Grant”)
 
BETWEEN:
 
LORETO RESOURCES CORPORATION, a company incorporated pursuant to the laws of the
State of Nevada,
 
(the “Company”)
 
AND:
LUIS F. SAENZ, of Malecon de la Reserva 777, Apt. 1702, Lima 18 Peru
 
(the “Optionee”)
WHEREAS:
 
A. The Board of Directors of the Company (the “Board”) has approved and adopted
the Loreto Resources Corporation. 2008 Equity Incentive Plan (the “2008 Plan”),
pursuant to which the Board is authorized to grant to employees and other
selected persons stock options to purchase common shares of the Company (the
“Common Stock”);
 
B. The 2008 Plan provides for the granting of stock options that either (i) are
intended to qualify as “Incentive Stock Options” within the meaning of Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), or (ii) do
not qualify under Section 422 of the Code (“Non-Qualified Stock Options”); and
 
C. The Board has authorized the grant to Optionee of options to purchase a total
of One Million Five Hundred Fifty Thousand (1,550,000) shares of Common Stock
(the “Options”), which Options are intended to be (select one):
 

o
Incentive Stock Options;

x
Non Qualified Stock Options

 
NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the Plan, One
Million Five Hundred Fifty Thousand (1,550,000) shares of Common Stock.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the 2008 Plan.
 
Exercise Price. The exercise price of the options shall be US$1.00 per share.
 
Limitation on the Number of Shares. If the Options granted hereby are Incentive
Stock Options, the number of shares which may be acquired upon exercise thereof
is subject to the limitations set forth in Section 6(e)(iv) of the 2008 Plan.
 
1

--------------------------------------------------------------------------------


 
Vesting Schedule. The Options shall vest in accordance with Exhibit A.
 
Options not Transferable. The Options may not be transferred, assigned, pledged
or hypothecated in any manner (whether by operation of law or otherwise) other
than by will, by applicable laws of descent and distribution or, in the case of
a Non-Qualified Stock Option, pursuant to a qualified domestic relations order,
and shall not be subject to execution, attachment or similar process; provided,
however, that if the Options represent a Non-Qualified Stock Option, such Option
is transferable without payment of consideration to immediate family members of
the Optionee or to trusts or partnerships established exclusively for the
benefit of the Optionee and Optionee’s immediate family members. Upon any
attempt to transfer, pledge, hypothecate or otherwise dispose of any Option or
of any right or privilege conferred by the 2008 Plan contrary to the provisions
thereof, or upon the sale, levy or attachment or similar process upon the rights
and privileges conferred by the 2008 Plan, such Option shall thereupon terminate
and become null and void.
 
Investment Intent. By accepting the Options, the Optionee represents and agrees
that none of the shares of Common Stock purchased upon exercise of the Options
will be distributed in violation of applicable federal and state laws and
regulations. In addition, the Company may require, as a condition of exercising
the Options, that the Optionee execute an undertaking, in such a form as the
Company shall reasonably specify, that the Stock is being purchased only for
investment and without any then-present intention to sell or distribute such
shares.
 
Termination of Employment and Options. Vested Options shall terminate, to the
extent not previously exercised, upon the occurrence of the first of the
following events:
 
Expiration. Ten (10) years from the Date of Grant.
 
Termination for Cause. The date of the first discovery by the Company of any
reason for the termination of the Optionee’s employment or contractual
relationship with the Company or any related company for cause (as determined in
the sole discretion of the 2008 Plan administrator), and, if the Optionee’s
employment is suspended pending any investigation by the Company as to whether
the Optionee’s employment should be terminated for cause, the Optionee’s rights
under this Agreement and the 2008 Plan shall likewise be suspended during the
period of any such investigation.
 
Termination Due to Death or Disability. The expiration of six (6) months from
the date of the death of the Optionee or cessation of the Optionee’s employment
or contractual relationship by reason of Disability (within the meaning of
Section 22(e) of the Code). If the Optionee’s employment or contractual
relationship is terminated by death, any vested Option held by the Optionee
shall be exercisable only by the person or persons to whom such Optionee’s
rights under such Option shall pass by the Optionee’s will or by the laws of
descent and distribution.
 
Termination by the Optionee Without Good Reason. The expiration of one (1) month
from the date of the Optionee’s termination of employment or contractual
relationship with the Company or any affiliated company or subsidiary of the
Company by the Optionee without “Good Reason” (as that term is defined in the
Optionee’s employment agreement dated as of July 21, 2008 (the “Employment
Agreement”)).
 
2

--------------------------------------------------------------------------------


 
Termination for Certain Other Reasons. The expiration of six (6) months from the
date of the Optionee’s termination of employment or contractual relationship
with the Company (A) in connection with a Change of Control (as defined in the
Employment Agreement), (B) by the Company without Cause within 12 months of July
21, 2008 or (C) by the Executive for Good Reason. In any of these cases, all
unvested Options shall immediately vest and become exercisable effective the
date of termination of employment.
 
Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee’s employment or contractual relationship with the
Company for any reason whatsoever, including Disability, except as otherwise
provided for in Section 6(e) above or unless vesting is accelerated in
accordance with Section 11(e) of the 2008 Plan.
 
Stock. In the case of any stock split, stock dividend or like change in the
nature of shares of Stock covered by this Agreement, the number of shares and
exercise price shall be proportionately adjusted as set forth in Section 5(b) of
the 2008 Plan.
 
Exercise of Option. Options shall be exercisable, in full or in part, at any
time after vesting, until termination; provided, however, that any Optionee who
is subject to the reporting and liability provisions of Section 16 of the
Securities Exchange Act of 1934 with respect to the Common Stock shall be
precluded from selling or transferring any Common Stock or other security
underlying an Option during the six (6) months immediately following the grant
of that Option. If less than all of the shares included in the vested portion of
any Option are purchased, the remainder may be purchased at any subsequent time
prior to the expiration of the Option term. No portion of any Option for less
than fifty (50) shares (as adjusted pursuant to Section 5(b) of the 2008 Plan)
may be exercised; provided, that if the vested portion of any Option is less
than fifty (50) shares, it may be exercised with respect to all shares for which
it is vested. Only whole shares may be issued pursuant to an Option, and to the
extent that an Option covers less than one (1) share, it is unexercisable.
 
Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit B) to
the President of the Company at its principal executive office, specifying the
number of shares of Common Stock to be purchased and accompanied by payment in
cash by certified check or cashier’s check in the amount of the full exercise
price for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier’s check, an Optionee or transferee of an Option may
pay for all or any portion of the aggregate exercise price by complying with one
or more of the following alternatives:
 
by delivering to the Company shares of Common Stock previously held by such
person, duly endorsed for transfer to the Company, or by the Company withholding
shares of Common Stock otherwise deliverable pursuant to exercise of the Option,
which shares of Common Stock received or withheld shall have a fair market value
at the date of exercise (as determined by the 2008 Plan administrator) equal to
the aggregate purchase price to be paid by the Optionee upon such exercise; or
 
by complying with any other payment mechanism approved by the 2008 Plan
administrator at the time of exercise.
 
3

--------------------------------------------------------------------------------


 
It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Sections 11(a) and 11(f) of the 2008 Plan.
 
Holding period for Incentive Stock Options. In order to obtain the tax treatment
provided for Incentive Stock Options by Section 422 of the Code, the shares of
Common Stock received upon exercising any Incentive Stock Options received
pursuant to this Agreement must be sold, if at all, after a date which is later
of two (2) years from the date of this agreement is entered into or one (1) year
from the date upon which the Options are exercised. The Optionee agrees to
report sales of shares prior to the above determined date to the Company within
one (1) business day after such sale is concluded. The Optionee also agrees to
pay to the Company, within five (5) business days after such sale is concluded,
the amount necessary for the Company to satisfy its withholding requirement
required by the Code in the manner specified in Section 11(f) of the 2008 Plan.
Nothing in this Section 9 is intended as a representation that Common Stock may
be sold without registration under state and federal securities laws or an
exemption therefrom or that such registration or exemption will be available at
any specified time.
 
Resale restrictions may apply. Any resale of the shares of Common Stock received
upon exercising any Options will be subject to resale restrictions contained in
the securities legislation applicable to the Optionee. The Optionee acknowledges
and agrees that the Optionee is solely responsible (and the Company is not in
any way responsible) for compliance with applicable resale restrictions.
 
Subject to 2008 Plan. The terms of the Options are subject to the provisions of
the 2008 Plan, as the same may from time to time be amended, and any
inconsistencies between this Agreement and the 2008 Plan, as the same may be
from time to time amended, shall be governed by the provisions of the 2008 Plan,
a copy of which has been delivered to the Optionee, and which is available for
inspection at the principal offices of the Company.
 
Professional Advice. The acceptance of the Options and the sale of Common Stock
issued pursuant to the exercise of Options may have consequences under federal
and state tax and securities laws which may vary depending upon the individual
circumstances of the Optionee. Accordingly, the Optionee acknowledges that he or
she has been advised to consult his or her personal legal and tax advisor in
connection with this Agreement and his or her dealings with respect to Options.
Without limiting other matters to be considered with the assistance of the
Optionee’s professional advisors, the Optionee should consider: (a) whether upon
the exercise of Options, the Optionee will file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code and the implications of
alternative minimum tax pursuant to the Code; (b) the merits and risks of an
investment in the underlying shares of Common Stock; and (c) any resale
restrictions that might apply under applicable securities laws.
 
4

--------------------------------------------------------------------------------


 
No Employment Relationship. Whether or not any Options are to be granted under
this 2008 Plan shall be exclusively within the discretion of the 2008 Plan
administrator, and nothing contained in this 2008 Plan shall be construed as
giving any person any right to participate under this 2008 Plan. The grant of an
Option shall in no way constitute any form of agreement or understanding binding
on the Company or any Related Company, express or implied, that the Company or
any Related Company will employ or contract with an Optionee, for any length of
time, nor shall it interfere in any way with the Company’s or, where applicable,
a Related Company’s right to terminate Optionee’s employment at any time, which
right is hereby reserved.
 
Entire Agreement. This Agreement is the only agreement between the Optionee and
the Company with respect to the Options, and this Agreement and the 2008 Plan
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.
 
Notices. Any notice required or permitted to be made or given hereunder shall be
mailed or delivered personally to the addresses set forth below, or as changed
from time to time by written notice to the other:
The Company:
 
Loreto Resources Corporation
1266 1st Street, Suite 4
Sarasota, FL 34236
Attention: President
With a copy to:
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attention: Adam S. Gottbetter
The Optionee:
Luis F. Saenz
Malecon de la Reserva 777, Apt 1702
Lima 18, Peru
Fax: (___) ___-____
 
LORETO RESOURCES CORPORATION
 

Per:    /s/ Nadine C. Smith     Authorized Signatory                   /s/Luis
F. Saenz  Luis F. Saenz

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TERMS OF THE OPTION
 
 
Name of the Optionee:
Luis F. Saenz
Date of Grant:
July 21, 2008
Designation:
Non-Incentive Stock Options
1. Number of Options granted:
1,550,000 stock options
2. Purchase Price:
$1.00 per share
3. Vesting Dates:
516,667 shares on July 21, 2009
516,667 shares on July 21, 2010
516,666 shares on July 21, 2011
4. Expiration Date:
July 20, 2018

 
6

--------------------------------------------------------------------------------


 
EXHIBIT B
 
To:
Loreto Resources Corporation
 
Attention: President
 
Notice of Election to Exercise
 
This Notice of Election to Exercise shall constitute proper notice under the
Loreto Resources Corporation’s (the “Company”) 2008 Equity Incentive Plan (the
“2008 Plan”) pursuant to Section 8 of that certain Stock Option Agreement (the
“Agreement”) dated as of the 21st day of July, 2008, between the Company and the
undersigned.
 
The undersigned hereby elects to exercise Optionee’s option to purchase shares
of the common stock of the Company at a price of US$1.00 per share, for
aggregate consideration of US$, on the terms and conditions set forth in the
Agreement and the 2008 Plan. Such aggregate consideration, in the form specified
in Section 8 of the Agreement, accompanies this notice.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:
 
Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
                     
Telephone Number
       DATED at ____________________________________, the day of
________________________, 20___.       (Name of Optionee - Please type or print)
      (Signature and, if applicable, Office)       (Address of Optionee)      
(City, State, and Zip Code of Optionee)

 
7

--------------------------------------------------------------------------------


 
 